Citation Nr: 1132274	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include anxiety and depressive disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to September 1970, with 188 days of lost time from June 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In its June 2007 decision, the Board determined that new and material evidence had been received to reopen previously denied claims for service connection for PTSD and for a psychiatric disorder, other than PTSD.  In addition, the Board remanded to the VA's Appeals Management Center (AMC) in Washington, DC, the above-noted reopened claims to permit the AMC to undertake certain, additional developments actions.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

On remand, the Board notes that the Veteran appointed the Disabled American Veteran to represents his interests in matters pending before VA.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

In its June 2007 remand, the Board directed the AMC to undertake specific actions relating to the appellate issues, only some of which were accomplished.   On remand, various notice letters were prepared by the AMC and sent to the Veteran as to his reopened claims for service connection for PTSD and a psychiatric disorder other than PTSD, to include one or more relating to personal assault leading to PTSD onset, as developed by recent manual changes set out in the VA's Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, 1.D.17.  However, solicitation of evidence from the Veteran as to possible secondary sources specified by the manual and by the remand was not undertaken.  

Additionally no contact was attempted with the U.S. Army and Joints Services Records Research Center (JSSRC) in order to obtain clarification of its June 2003 correspondence to the RO regarding the death of two service persons in September 1970 and, specifically, whether the Veteran served in Vietnam at the same duty station and at the same time as those soldiers who were killed.  Remand by the Board confers on the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, the Board has no choice but to remand this matter for corrective action. Moreover, no attempt was made to obtain morning reports specifically sought by the Board and no determination was made as to whether the Veteran engaged in combat with the enemy during active duty.  Stegall, supra.  In addition, no VA psychiatric examination was afforded as had been requested by the Board as to each issue, particularly in an effort to permit a qualified VA medical professional to evaluate the record in an attempt to verify the Veteran's account of an inservice rape.  38 C.F.R. § 3.304(f)(3).  See Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997) (as to personal-assault cases, VA has provided for special evidentiary development procedures, "including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."); Stegall, supra.  

The records reflects that on several occasions while the case remained in remand status the AMC requested additional input from the Veteran regarding his inservice stressors, to include the alleged rape.  The Veteran responded in January 2010 by way of a VA Form 21-0781, Statement in Support of a Claim for Service Connection for PTSD, and supplemental document, as to his August 1968 rape at Pleiku, Vietnam, when affiliated with the 630th Ammo Battalion, as well as his witnessing of the killing of enemy soldiers and other certain other atrocities during the period from February to July 1968.  On the basis of that submission, and other evidence developed postservice including a statement received by VA in February 2009 from a treating VA physician that he had been treating the Veteran for ten years for PTSD, the AMC determined in March 2010 that there was insufficient information to undertake further efforts to corroborate the Veteran's stressors, including requesting further input from the JSRRC.  The Board disagrees, finding that JSRRC contact is in this instance required in an effort to verify the claimed stressors.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing required inservice stressors.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

             75 Fed. Reg. 39843 (July 13, 2010).

As indicated by the Board in its prior remand, the Veteran has alleged previously that he was exposed to enemy rocket and mortar fire on more than one occasion while in Vietnam.  He has also submitted a statement from a fellow serviceman who reported that he had served with the Veteran in Vietnam in an area subject to booby traps, mines, mortar fire, ambushes, and frequent night contact with the enemy.  In consideration of the foregoing, the Board notes that the agency of original jurisdiction has not to date been afforded the opportunity to adjudicate this matter under the recently finalized regulatory change, and remand is required to permit the AMC/RO to consider its impact.  

Accordingly, this case is REMANDED for the following action:

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his reopened claims for service connection for PTSD and a psychiatric disorder other than PTSD.  Specific notice as to the recent change to 38 C.F.R. § 3.304(f), see 75 Fed. Reg. 39843 (July 13, 2010) is necessary and the AMC should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the AMC.  

2.  Obtain morning reports from the appropriate source for all periods in which the Veteran has previously indicated he was engaged in combat with the enemy or was otherwise subject to an inservice stressor leading to PTSD onset.  

3.  Obtain written clarification from the JSRRC as to its June 2003 correspondence to the RO regarding the death of two service persons in September 1970 and, specifically, whether the Veteran served in Vietnam at the same duty station and at the same time as those soldiers who were killed.  

4.  Enter a formal written determination as to whether the Veteran engaged in combat with the enemy during his period of military service.  

5.  Undertake those actions necessary to verify the alleged stressors leading to the onset of the Veteran's PTSD.  Such verification efforts should include contact with the JSRRC and any other appropriate source, to include the National Personnel Records Center, National Archives and Records Administration, and the applicable service department.  

6.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

7.  Thereafter, schedule the Veteran for a VA psychiatric or psychological examination in order to ascertain whether any current acquired psychiatric disorder originated in service or as a result thereof.  The Veteran's claims folder in its entirety should be provided to the VA examiner for review and the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed.  The examiner is instructed that all stressors related to fear of hostile military or terrorist activity that are consistent with the conditions of the Veteran's service should be treated as verified.

The examiner should then offer an opinion addressing the following questions, offering a rationale for each opinion offered:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

(c)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor, to include reported engagement in combat, is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to specify whether or not any of the Veteran's claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity?  

(d)  Considering the entire record, including that evidence following the reported inservice sexual assault as to behavioral changes, is it at least as likely as not (50 percent or more likelihood) that any PTSD now present is causally linked to any incident of active duty, to include the reported August 1968 rape by fellow soldiers?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim.

8.  Lastly, readjudicate the Veteran's reopened claims for service connection for PTSD and for an acquired psychiatric disorder other than PTSD based on all pertinent evidence and all governing law and regulations, including that pertaining to personal or sexual assault and Patton, supra, as well as the recent, liberalizing  changes to 38 C.F.R. § 3.304(f) as to stressor verification when a service person confronts enemy or terrorist activity while on active duty.  See 75 Fed. Reg. 39843 (July 13, 2010).  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


